DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Double Patenting
2.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 


        Claims 19-31 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims of the U.S. Patent No. 10,681,311.  Although the conflicting claims are not identical, they are not patentably distinct from each other because independent claim of U.S. Patent No. 10,681,311, and independent claim of the present application share the following: a semi-automated, distributed interactive relationship-counseling system comprising: one or more processor-controlled, video-enabled user devices employed by a pair of participants and running a relationship-counseling application; a server that includes a user-interface subsystem, a client server communications subsystem, a synchronization-and-analytics subsystem, an analysis subsystem, and a session controller; and control programs executing on the server and one or more processor-controlled. video- enabled user devices that control the semi-automated, distributed interactive relationship- counseling system to provide a first-phase real-time audio/video session during which the participants discuss one or more topics, generate a recording of synchronized audio, video, and physiology signals that are collected from both participants; synchronize and mapping the collected audio, video, and physiology signals to a single high precision reference clock, 39output the synchronized audio, video. and physiology signals to the one or more user devices that preserve timing relationships between the synchronized signals while providing a second-phase real-time audio video session between the participants, and provide relationship-counseling outputs to the participants following the second- phase real-time audio/video session.    

Response to Arguments
           The present Office Action is in response to Applicant’s amendment filed on November 23, 2022. Applicant filed a Terminal Disclaimer (TD), however the TD is disapproved; Thus, Examiner maintained the rejection. Claims 19-31 are now pending in the present application. Applicant needs to fix the above issue and cancel the non-elected claims 1-18.
         
                                                               Conclusion                    
           THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2651